Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Mundt on June 28, 2022.

The application has been amended as follows: 
In the Claims:
Claim 27 now recites --27. (Currently Amended) The downhole tool of claim 24, wherein the alloy comprises no more than 20% germanium by weight.--
Claim 28 now recites --28. (Currently Amended) The downhole tool of claim 24, wherein the alloy comprises no more than 1% germanium by weight.--
Claim 29 now recites --29. (Currently Amended) The downhole tool of claim 25, wherein the alloy comprises copper.--
Claim 30 now recites --30. (Currently Amended) The downhole tool of claim 25 wherein the chemical reaction heat source comprises thermite.--
Claim 31 now recites --31. (Currently Amended) The downhole tool of claim 25 wherein the dampening agent comprises sand.--
Claim 32 now recites --32. (Currently Amended) The downhole tool of claim 25 wherein the predetermined temperature upon activation is 600 °C.--
Claim 33 now recites --33. (Currently Amended) The downhole tool of claim 25 wherein the predetermined melting temperature is from about 271°C to about 938 °C.--
Claim 36 now recites --36. (Currently Amended) The downhole tool system of claim 35, wherein the mixture is a solid.--
Claim 38 now recites --38. (Currently Amended) The downhole tool of claim 37, wherein the mixture is a solid.--
Claim 40 now recites --40. (Currently Amended) The method of claim 39, wherein the downhole application comprises:
an application selected from the group consisting of squeezing off, fitting of annulus packers, repairing of annulus packers, maintenance of sand filters, and repairing of said filters.--
Examiner’s Comment
After an examiner-initiated interview on June 28, 2022, the attorney filed claim amendments to overcome the noted potential objections and rejections.  However, in the document filed June 28, 2022, the claim language that was intended to be deleted was only surrounded with single brackets, rather than the proper double brackets to indicate deleted language.  Above, the brackets and unnecessary claim language have been removed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gonzalez et al. (US 2006/0144591 A1) (“Gonzalez”) teaches a downhole tool comprising:
(a) a heating element 34 comprising a mixture of: (i) a chemical reaction heat source (FIG. 1); and (ii) a damping agent ¶ [0018]; wherein the mixture (inherently) defines a ratio of the chemical reaction heat source and the damping agent [0045], wherein the materials are selected to provide a predetermined temperature upon activation of the heating element [0042]; and,
(b) a plug material comprising an alloy [0022], the alloy (inherently) having a predetermined melting temperature.
Gonzalez does not specifically teach the ratio is selected to provide a predetermined temperature upon activation of the heating element; and,
(c) wherein the predetermined temperature is based upon the predetermined melting point temperature, wherein the predetermined melting temperature is based upon the predetermined temperature, or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


29 June 2022